Motion for reargument granted insofar as to republish the memorandum decision filed with the order of this court entered on November 8, 1979 [72 AD2d 694]: Order, Supreme Court, New York County, entered August 3, 1978, reversed, on the law, and defendant-appellant’s motion for summary judgment dismissing the complaint granted, without costs. Eight consecutive waivers of claims theretofore existing against defendant-appellant city were executed by plaintiff-respondent “waiving and releasing all claims which it may have against the city * * * arising out of the aforesaid”. We construe the word “aforesaid” to refer to the entire contract and not merely to the time extension caused by delay in removal of the existent installation. We observe that the letter on plaintiffs stationery in and by which the claims were waived clearly identified the applicable contract in its heading both by number and job description. Rights already waived cannot be reinstated without consent, not here apparent. (See Mars Assoc, v City of New York, 70 AD2d 839; Novinson & Co. v City of New York, 72 AD2d 539.) Concur—Bloom, J. P., Lane, Markewich, Lupiano and Ross, JJ.